Cause NoPO/3^^ 73



THE STATE OF TEXAS                                              IN THE DISTRICT COURT

          VS.                                                  ^7^7 JUDICIAL DISTRICT

           C dt)llllV>                                          BEXAR COUNTY, TEXAS
                                                                                              o




                                                                                                     o
                             MOTION TO DISMISS APPEAL


                                                                                              -o    ±-10


TO THE HONORABLE JUDGE OF SAID COURT:                                               ££-       JJ
                 )      I                                                                      xo
   Come now A—^5 k <^ ^ co3/^ ^ ?                             , Appellant in the above styled
and numbered cause, and requests that this cause on appeal be dismissed and in support
of said motion would show the Court the following:

                                              I.


   Appellant was convicted under the trial court case number on the /<£?             day of
                                                             , of the charge of
                                                   , a violation of Section 3/*p/     of the
Texas Penal/Health & Safety Code.




   On the -3l>/       day of          l
      lnn! «nve notice of appeal in sc.id cajsc to the -Ith Com I of Appeals, S<in Antonio,
Texas.


                                             III.


   Appellant is aware of his right to continue to prosecute his appeal, and is aware of
the consequences should the appeal be dismissed. However, Appellant desires to
withdraw from the appellate process at this time and no longer wishes to pursue any
changes in the trial court's verdict or decision.
   WHEREFORE, PREMISES CONSIDERED, Appellant prays that his notice of
appeal be dismissed by the Appellate Court.

                                                      Respectfully submitted,




AvUomey for Appellate                                 Appellate




                             CERTIFICATE OF SERVICE

   I, hereby certify ihat on this the £*"? day of ft■£-£--                      , a true

and correct copy of the above and foregoing Motion to Dismiss Appeal was transmitted
to office of the Bexar County District Attorney, Criminal Justice Center, 101 W. Nueva,
San Antonio, Texas 78205




                                                      Appellate
        &        O     ,;




  I
                 -L.




■ ...
            O
        !   O


            CO         «